El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Por escritura pública No. 225 de 13 de noviembre de 1920 don Antonio Dominicci como apoderado de su madre Josefa Amalia Ortiz vendió a don Manuel Antonio Mayoral Barnés una finca de seis cuerdas de terreno y un solar por precio de $3,200 que confesó baber recibido antes de aquel acto; y el mismo día y ante el mismo notario fué otorgada otra escritura No. 226 en la que doña Ana María Barnés Pía ja con el consentimento de su esposo don Manuel Mayoral Barnés reconoció baber recibido de doña Josefa Amalia Ortiz por conducto de su apoderado Dominicci la cantidad de $3,200 en calidad de préstamo cuya devolución ]e garan-tizó con certificados de acciones preferidas y con acciones comunes, cuyo valor se fijó en $6,400, de la Sociedad Hidro-eléctrica de Ponce. Posteriormente, por escritura de 15 de enero de 1921 don Pedro Clausells compró a don Manuel Antonio Mayoral Barnés las dos expresadas fincas.
Más tarde doña Josefa Amalia Ortiz demandó a su bijo Dominicci, a don Manuel Antonio Mayoral Barnés, a los padres de éste don Manuel Mayoral Barnés y doña Ana María Barnés Plaja y a don Pedro Clausells alegando que don Manuel Mayoral Barnés, padre, y don Pedro Clausells se pu-sieron de acuerdo para comprar dichas fincas a su apode-rado pero la escritura fué otorgada a nombre de un bijo de don Manuel Mayoral Barnés, ignorando el apoderado que *538dicho señor tuviera un hijo de los mismos nombres y ape-llidos : que el precio de la venta no ha sido satisfecho por los demandados: que Manuel Mayoral Barnés y don Pedro Clausells eran oficiales de la Sociedad Hidroeléctrica de Ponce y sabían que las acciones de dicha compañía no te-nían valor en el mercado pero con el propósito de defrau-dar a la demandante convencieron a su apoderado para que firmase la escritura No. 226 por la que doña Ana María re-conoció deber en préstamo a la demandante $3,200, sin ser esto cierto, y le garantizó su pago con las acciones dichas las que nunca entregó; y alegando también que don Pedro Clausells compró las fincas a Mayoral y divididas en sola-res las ha vendido a otras personas, solicitó de la corte inferior que declarase nulas las referidas escrituras Nos. 225 y 226 y que ordene la entrega de las fincas a la demandante, y que, en su defecto, los demandados le paguen mancomu-nada y solidariamente el precio de las fincas, o sea, la can-tidad de $3,200 con sus intereses legales desde el día de la venta y las costas.
Don Pedro Clausells alegó entre otras defensas su carác-ter de tercero por ignorar qué en el título de su vendedor hubiera defecto alguno y por haber adquirido las dos fincas de buena fe y con justo título por precio de quien aparece ser su dueño, y por no constar del registro en cuanto a la finca de seis cuerdas, que es la que está inscrita, vicio alguno de nulidad.
La corte inferior dictó sentencia en los mismos términos que pidió la demandante y contra ese fallo interpuso don Pedro Clausells el presente recurso de apelación.
Puesto que esta apelación la ha interpuesto don Pedro Clausells y puesto que su título de adquisición no se pidió por la demandante que fuese anulado ni la sentencia lo declara nulo, nos bastará con considerar y decidir si es procedente su condena de pagar mancomunada y solidariamente la cantidad de $3,200 a que ha sido condenado. Sin embargo, queremos hacer constar antes que puesto que la *539demanda alega, y es cierto', que Clausells vendió las dos fin-cas fraccionadas en solares a otras personas que no han sido demandadas, no es procedente la condena qne contiene la sentencia de devolver las fincas a la demandante, habiendo la corte inferior cometido error en este pronunciamiento, por no haber entendido que no se ejercitaba una acción rei-vindicatoría en la demanda y que no podía ejercitarse por no hallarse las fincas en la posesión de los demandados o de alguno de ellos, sino la acción subsidiaria en reclamación de su valor.
Concretada así la cuestión tendremos que examinar la evidencia para decidir si el apelante intervino en la confabulación que se alega hubo para obtener del apoderado de la demandante que otorgara la escritura No. 225 por la que Dominicci vendió las fincas a Mayoral o en la otra No. 226 de préstamos con garantía, las que han sido declaradas nulas y en las que no fué parte contratante don Pedro Clausells.
Resulta de la prueba por escritura pública de 6 de mayo de 1920 que Dominicci como apoderado de su madre dió una opción de compra de las dos fincas a don Pedro Clau-■sells por término de dos meses que vencieron sin que la comprara; fincas que el 13 de noviembre de 1920 compró Mayoral y que vendió a don Pedro Clausells en 15 de enero del año siguiente, en cuya época Clausells había demandado al padre del dueño de las fincas para que le pagase cierta cantidad de dinero. En cuanto a la prueba testifical de la demandante, su hijo Dominicci declaró que don Manuel Mayoral y don Pedro Clausells iban a las fincas a verla: que con ellos hizo el negocio y les entregó colindancias: que preguntó a Clausells si tenía el negocio con Mayoral y le dijo que sí para trazar como ingeniero las calles, y Mayoral como socio suyo: que Clausells le dijo que iba a comprar con Mayoral y que éste también se lo dijo: testigo que de-claró también haber cobrado los intereses de la escritura de préstamo No. 226 y que dispuso de esas cantidades sin en-*540tregarlas a su madre. La demandante declaró qne vive en el campo y qne cuando se enteró de la venta fné donde Clau-sells quien le dijo que no tenía que darle satisfacciones porque lo que Labia hedió era cobrarse una cuenta que le debía Mayoral, quien le pasó la escritura de las fincas: y que no sabe si don .Pedro Clausells y don Manuel Antonio Mayoral conjuntamente compraron las fincas. Justino Rivera declaró que vió a Mayoral y a Clausells en la finca que tenía arrendada a la demandante, que la veían para com-prarla, sin que precise la fecha, y que después los dos le vendieron un solar de esa finca: que Clausells midió el solar y le hizo el documento de venta. Maximiliano Hernández, agente de negocios, dijo que vió a Mayoral y a Clausells en-trar en la propiedad que era de la demandante y verla por la parte de las colindancias. Justino Morales vió a dos personas, cuyos, apellidos no dice, cuando entregaron los puntos de la finca. Don Pedro Clausells declaró que Mayoral le ofreció en venta las fincas y se las compró habiendo sido inscrita en el registro la que en ella aparecía.
Esa es toda la evidencia de la demandante con respecto a la confabulación que alega entre don Pedro Clausells y don Manuel Mayoral para comprarle sus fincas al apode-rado, evidencia que no es suficiente para que pueda decla-rarse que Clausells tuvo la confabulación que se alega con Mayoral, ni de que tuviera noticia de que Mayoral no pagó el precio de la venta ni tampoco de que tuviera intervención o conocimiento de que la escritura de préstamo con garantía de acciones fuera falsa, porque como hemos dicho en el caso de Calzado v. Carrero, 15 D.P.R. 363, citando de “Moore sobre Hechos,” el fraude no es una cosa de que se deba acusar a la ligera y, más enfáticamente, no es una cosa que se le pruebe a nadie a la ligera, y se necesita algo más que una mera sospecha para probar la existencia de un fraude, que debe demostrarse por medio de pruebas que sean claras, sólidas y convincentes, pues toda presunción está en su contra. En igual sentido hemos decidido muchos casos y muy *541recientemente el de Sabalier v. Banco de San Juan y Santiago Iglesias, fallado el 19 de junio de este año, (pág. 352.)
Por lo expuesto, el primer motivo del recurso imputando manifiesto error a la corte inferior al apreciar la prueba lo declaramos con lugar y en su consecuencia la sentencia ape-lada debe ser revocada en cuanto se refiere al apelante don Pedro Clausells, debiendo declararse sin lugar la demanda en cuanto a él.